DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 10/17/22.  As directed by the amendment, claim 11 has been amended; claims 12,13, 19 have been cancelled.  Claims 11, 14, 15, 16, 17 are pending in this application. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cockram US 20150257459 A1 (herein after Cockram) in view of Hawkins US 20120117705 A1 (herein after Hawkins) and Kenney US 20120090076 A1(herein after Kenney).
Regarding claim 11, Cockram  discloses a lower-body garment (as seen in Figures 4B and 13) comprising: a torso portion having a waist opening (as seen in annotated Figure 13); a waistband extending from the waist opening of the torso portion (as seen in Figures 4B and 13), the waistband having an external surface (as seen in annotated Figure 13), an internal surface opposite the external surface (as seen in annotated Figure 13), a top edge (as seen in annotated Figure 13), and a bottom edge opposite the top edge (as seen in annotated Figure 13); wherein the top terminal end of the loop structure is secured to the waistband proximate the top edge of the waistband (as seen in annotated Figure 13), and the bottom terminal end of the loop structure is secured to the waistband proximate the bottom edge of the waistband (as seen in annotated Figure 13), Page 5 of 10Response Filed: 11/05/2021 Reply to Office Action of: 09/07/2021an outer layer of material positioned adjacent and external to the inner layer of material to form a pocket space (as seen in annotated Figure 13), wherein the outer layer of material is continuously affixed to the inner layer of material at the first side edge of the loop structure (411, as seen in Figure 4B), and wherein the outer layer of material is non-continuously affixed to the inner layer of material at least at a portion of the second side edge to form a pocket opening to the pocket space (as seen in annotated Figure 13).  
[AltContent: arrow][AltContent: connector][AltContent: textbox (Waistband)][AltContent: ][AltContent: textbox (Loop structure)][AltContent: connector][AltContent: arrow][AltContent: textbox (Inner layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer layer)][AltContent: arrow][AltContent: textbox (Pocket space)]
    PNG
    media_image1.png
    632
    442
    media_image1.png
    Greyscale

 
However, While Cockram does teach additional pieces and/or layers of material can also be included (paragraph 0014), Cockram does not specifically disclose an inner layer of material and an intervening portion extending between the top terminal end and the bottom terminal end, the intervening portion of the loop structure comprises at least one additional area extending at least partially along a length of the loop structure.
Hawkins teaches an inner layer of material (414, as seen in annotated Figure 4B), an intervening portion extending between the top terminal end and the bottom terminal end (as seen in annotated Figure 4B), the intervening portion of the loop structure comprises at least one additional area extending at least partially along a length of the loop structure (as seen in annotated Figure 1C and 4B).

    PNG
    media_image2.png
    534
    951
    media_image2.png
    Greyscale


Cockram is analogous art to the claimed invention as it relates to garments having discreet pocket structures. Hawkins is analogous art to the claimed invention in that it provides a garment having multilayer waistband.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layered pocket structure of Cockram with the layered pocket configuration as taught by Hawkins including an inner layer, in order to form a discreet secure pocket within the pant garment.  The modification of the pocket of Cockram with the shape of the pocket of Hawkins would be a simple modification of one known element for another to obtain predictable results, preventing valuables from falling out during athletic activities.

However Cockram and Hawkins do not specifically disclose a loop structure comprising: a top terminal end, a bottom terminal end opposite the top terminal end, a first side edge extending between the top terminal end and the bottom terminal end, a second side edge opposite the first side edge, the second side edge extending between the top terminal end and the bottom terminal end, the intervening portion of the loop structure being unaffixed from the waistband such that a space is formed between the loop structure and the waistband, wherein the intervening portion of the loop structure comprises at least one additional area where the inner layer of material is affixed to the outer layer of material, the at least one additional area located approximately midway between the first side edge and the second side edge and further located between the top terminal end and the bottom terminal end.

Kenney teaches a loop structure (122, 132) comprising: a top terminal end (as seen in annotated Figures 6, 13 and 17), a bottom terminal end opposite the top terminal end (as seen in annotated Figures 6, 13 and 17), a first side edge extending between the top terminal end and the bottom terminal end (as seen in annotated Figures 6, 13 and 17), a second side edge opposite the first side edge (as seen in annotated Figures 6, 13 and 17), the second side edge extending between the top terminal end and the bottom terminal end (as seen in annotated Figures 6, 13 and 17), and the bottom terminal end (as seen in annotated Figures 6, 13 and 17), the intervening portion of the loop structure being unaffixed from the waistband such that a space is formed between the loop structure and the waistband (as seen in annotated Figures 6, 13 and 17), wherein the intervening portion of the loop structure comprises at least one additional area where the inner layer of material is affixed to the outer layer of material (as seen in annotated Figures 6, 13 and 17), the at least one additional area located approximately midway between the first side edge and the second side edge (as seen in annotated Figures 6, 13 and 17) and further located between the top terminal end and the bottom terminal end (as seen in annotated Figures 6, 13 and 17).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A space is formed between the loop structure and the waistband. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A top terminal end. )][AltContent: textbox (A bottom terminal end opposite the top terminal end.)][AltContent: arrow][AltContent: textbox (A second side edge opposite the first side edge.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The intervening portion of the loop structure being unaffixed from the waistband.)][AltContent: arrow][AltContent: textbox (A first side edge extending between the top terminal end and the bottom terminal end.)][AltContent: textbox (A loop structure.)][AltContent: textbox (The second side edge extending between the top terminal end and the bottom terminal end.)]
    PNG
    media_image3.png
    304
    468
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    187
    266
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    249
    211
    media_image5.png
    Greyscale

[AltContent: textbox (At least one additional area where the inner layer of material is affixed to the outer layer of material. )][AltContent: textbox (At least one additional area located approximately midway between the first side edge and the second side edge and further located between the top terminal end and the bottom terminal end.)]



Kenney is analogous art to the claimed invention in that it provides a loop configuration for lower torso garments with an inner and outer loop configuration.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the waistband of Cockram and Hawkins, with the loop configuration, as taught by Kenney in order to form a loop structure having a top terminal end, a bottom terminal end opposite the top terminal end, with an intervening portion of the loop structure being unaffixed from the waistband such that a space is formed between the loop structure and the waistband, wherein the intervening portion of the loop structure comprises at least one additional area where the inner layer of material is affixed to the outer layer of material.  The modification of the waistband loop structure would be a simple modification of one known element for another to obtain predictable results, to create a belt loop that is capable of holding other items in addition to a belt, securely around the waist such as golf tees, pens and pencils.

Regarding claim 14, the modified lower-body garment of the combined references discloses wherein the loop structure is positioned at a back aspect of the lower-body garment (as seen in Figures 4 and 15 of Kenney).  

[AltContent: arrow][AltContent: textbox (Wherein the loop structure is positioned at a back aspect of the lower-body garment.)]
    PNG
    media_image6.png
    245
    349
    media_image6.png
    Greyscale


Regarding claim 15, the modified lower-body garment of the combined references disclose wherein the bottom terminal end of the loop structure has a longer length than the top terminal end of the loop structure (as seen in annotated Figure 17 of Kenney).  

[AltContent: arrow][AltContent: textbox (The inner layer of material is affixed to the outer layer of material.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The bottom terminal end of the loop structure has a longer length than the top terminal end of the loop structure.)]
    PNG
    media_image7.png
    192
    287
    media_image7.png
    Greyscale

Regarding claim 16, the modified lower-body garment of the combined references discloses wherein the pocket opening is oriented generally perpendicular to at least the top edge of the waistband (as seen in annotated Figure 13 of Cockram).  

[AltContent: connector][AltContent: arrow][AltContent: textbox (The pocket opening is oriented generally perpendicular to at least the top edge of the waistband.)]
    PNG
    media_image1.png
    632
    442
    media_image1.png
    Greyscale

Regarding claim 17, the modified lower-body garment of the combined references discloses wherein the outer layer of material (as seen in annotated Figure 6 of Kenney) is affixed to the inner layer of material at both a first end and a second end of an unaffixed portion on the second side edge of the loop structure (as seen in annotated Figure 6 of Kenney) to form the pocket opening to the pocket space (as disclosed by Figures 4B and 13 of Cockram).
[AltContent: arrow][AltContent: textbox (Pocket)][AltContent: textbox (Affixed to the inner layer of material at both a first end and a second end of an unaffixed portion.)][AltContent: arrow][AltContent: textbox (Inner layer)][AltContent: arrow][AltContent: textbox (The outer layer of material is affixed to the inner layer of material at both a first end and a second end of an unaffixed portion on the second side edge of the loop structure.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer layer)]
    PNG
    media_image5.png
    249
    211
    media_image5.png
    Greyscale


Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to applicant's arguments that the combined references that the inner layer does not appear to disclose at least one additional area that extends at least partially along a length of the loop structure, where the inner layer of material is affixed to the outer layer of material, the examiner respectfully disagrees. Hawkins, (as seen in annotated Figure 1C and 4B) discloses additional area that extends at least partially along a length of the loop structure, and the inner layer of material is affixed to the outer layer of material (as seen in annotated Figure 17 of Kenney). 
In response to applicant's arguments that the combined references that at least one additional area located approximately midway between the first side edge and the second side edge and further located between the top terminal end and the bottom terminal end, the examiner respectfully disagrees. Hawkins discloses an additional area of the inner liner, located between the top terminal end and the bottom terminal end as shown in Figure 4B of Hawkins.  Kenny, Figures 6, 13, 17, discloses the inner liner located approximately midway between the first side edge and the second side edge.

[AltContent: textbox (The additional area located approximately between the top terminal end and the bottom terminal end.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    360
    319
    media_image8.png
    Greyscale

[AltContent: textbox (The midway between the first side edge and the second side edge. )][AltContent: arrow][AltContent: arrow]

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    304
    468
    media_image3.png
    Greyscale


In response to applicant's arguments that the combined references are not analogous art and are directed to a pair of pants and beltloops, while that may be the case, applicant’s device is also a pair of pants and a double layered material structure on the waistband.  Applicant has not provided any dimensions or provided any defining language/ structural limitations in the claims that would prevent the device of the combined references from reading on the claims as written.  If the prior art structure is capable of performing the intended use, or function then it meets the claim. In the instant case, the areas provided by the loop structure of the combination of the prior art, is capable of holding items ie. a golf tee, a pen, a small flashlight.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732